DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on Sept. 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on applications 16/463067 and 16/624583 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (JP2009275801 A) (“Ishida”), as understood from the translation of the reference, in view of Sugimoto et al. (US 8887864 B2) (“Sugimoto”).
With respect to claim 1, Ishida discloses a nonwoven insulating material comprising a nonwoven laminate formed of a stack of a plurality of sheets of a filament nonwoven fabric having a plurality of drawn filaments arranged and oriented in one direction (abstr., 0008, 0016, 0040, Fig. 9), the diameter of the plurality of filaments being from 1 to 10 µm (0015).  The range of the diameter overlaps the range of the mode value of a diameter distribution recited in the claim; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Ishida is silent with respect to a normal incident sound absorption coefficient as recited in the claim.  Sugimoto discloses a sound absorbing material (abstr.), wherein a normal incident sound absorption coefficient has a peak at frequency of less than 2000 Hz, and the normal incident sound absorption coefficient reaches more than 50% at the peak (col. 9, lines 24-37, Fig. 4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the material of Ishida having a normal incident sound absorption coefficient as disclosed in Sugimoto, as the normal incident sound absorption coefficient as disclosed in Sugimoto is known in the art of sound absorbing materials.
Regarding the recitation in the preamble “A nonwoven sound absorbing material,” that recitation has been interpreted as a recitation of intended use; since the references disclose the elements of the nonwoven material, it would be expected that the material according to the reference is capable to perform as intended.
Regarding claim 3, Ishida and Sugimoto teach the material of claim 1.  Ishida discloses a material wherein a grammage of the filament nonwoven fabric is 30 g/m2 (0028), which is within the recited range.
As to claim 4, Ishida and Sugimoto teach the material of claim 3.  Ishida discloses the thickness of the nonwoven fabric of 100 µm (0028), thus, a specific volume is 3.3 cm3/g, which is within the claimed range.
With respect to claim 7, Ishida and Sugimoto teach the material of claim 1.  Ishida discloses that at least one pair of fiber laminates is stacked (0045), providing an example shown in Fig. 9, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the material comprising a number of sheets within the range recited in claim 7, as duplication of parts has no patentable significance, unless a new and unexpected result is produced (MPEP 2144.04(VI)).    
With respect to claim 9, Ishida and Sugimoto teach the material of claim 1.  Ishida discloses each of the plurality of drawn filaments formed from polyester resin or polypropylene resin (0015).
Regarding claim 11, Ishida and Sugimoto teach the material of claim 1.  Ishida discloses the nonwoven fabric has a plurality of second drawn filaments arranged and oriented in a direction orthogonal to the one direction (0040, Fig. 9).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida, as understood from the translation of the reference, in view Sugimoto, and further in view of Bansal et al. (US 6548431 B1) (“Bansal”).
Regarding claim 2, Ishida and Sugimoto teach the material of claim 1.  Ishida discloses drawing ratio of 3 to 10 (0035), which overlaps the recited range, and the average diameter of the plurality of drawn filaments in the range of from 1 to 20 µm (0015, 0035).  Ishida is silent with respect to a variation coefficient of the diameter distribution of the plurality of drawn filaments being in a range of from 0.1 to 0.3.  Bansal discloses that a variation coefficient of the diameter distribution of drawn polymer filaments comprising PET of more than about 25% is known in the art (abstr., col. 9, lines 47-67).  The range of the variation coefficient of the diameter distribution overlaps the range recited in claim 2; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the drawn filaments of Ishida having a variation coefficient of the diameter distribution as discloses in Bansal, as such variation coefficient of the diameter distribution of drawn polymer fibers is known in the art of nonwovens comprising drawn polymer fibers comprising PET.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida, as understood from the translation of the reference, in view Sugimoto, and further in view of Brown et al. (US 2015/0322603 A1) (“Brown”).
With respect to claim 5, Ishida and Sugimoto disclose the material of claim 1, but are silent with respect to a tensile strength of the filament nonwoven fabric in a drawing direction of the plurality of drawn filaments.  Brown discloses a nonwoven fabric comprising a plurality of drawn filaments (abstr, 0063, 0089), wherein a tensile strength of the filament nonwoven fabric in a drawing direction is from about 12 gf/gsm/cm width to about 80 gf/gsm/cm width of the nonwoven web (0112).  The range of values of tensile strength overlaps the range recited in claim 5; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the material of Ishida and Sugimoto having a tensile strength as disclosed in Brown, as such tensile strength is known in the art of nonwoven fabrics comprising drawn filaments.
Regarding claim 6, Ishida and Sugimoto teach the material of claim 1, but are silent with respect to an air permeability of the filament nonwoven fabric as recited in the claim.
Brown discloses a nonwoven fabric comprising a plurality of drawn filaments (abstr., 0063, 0089), wherein an air permeability of the fabric is 17.4. m3/m2 ·min which is within the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the material of Ishida and Sugimoto having an air permeability of the nonwoven fabric as disclosed in Brown, as such air permeability is known in the art of nonwoven fabrics comprising drawn filaments.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida, as understood from the translation of the reference, in view Sugimoto, and further in view of Sakata et al. (US 3770866) (“Sakata”).
With respect to claim 10, Ishida and Sugimoto disclose the material of claim 10, but are silent with respect to intrinsic viscosity of polyethylene terephthalate.  Sakata discloses drawn polyethylene terephthalate filaments, wherein intrinsic viscosity of polyethylene terephthalate is 0.62 (col. 1, lines 32-34, col. 7, lines 25-26).  The value of intrinsic viscosity is within the recites range.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the material of Ishida and Sugimoto drawn PET filaments having intrinsic viscosity as recited in Sakata, as such intrinsic viscosity of drawn PET filaments it is known in the art.


Response to Arguments
Applicant’s arguments filed Sept. 12, 2022 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejection of claim 9 has been withdrawn.
The Examiner notes there was a typo in the last Office Action, therein the Ishida reference was referred to as JP20092758701 A instead of JP2009275801 A
The Applicant has argued Ishida does not disclose sound absorption and does not focus on sound absorption characteristics of a material but relates to a vacuum insulation material.  The Examiner notes Ishida discloses a thermal insulation material, wherein the material is to be used as a thermal insulation, however, it would be obvious to a person skilled in the art that a nonwoven insulation material would have sound insulation characteristics.


The Applicant has argued Sugimoto does not comprise a nonwoven laminate, or does not teach or disclose sound absorption characteristics of a sound absorbing material including a nonwoven laminate, and thus, each and every limitation of amended claim 1 is not taught or suggested by any reference of record, alone or in combination.
The Examiner notes Sugimoto discloses a sound absorbing material having characteristics such as normal incident sound absorption coefficient having a peak at frequency of less than 2000 Hz, and the normal incident sound absorption coefficient reaching more than 50% at the peak (col. 9, lines 24-37, Fig. 4).  The disclosure of Sugimoto shows that even though the material is not a nonwoven laminate, these characteristics are known in the art of sound absorbing materials, and thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the material of Ishida having a normal incident sound absorption coefficient as disclosed in Sugimoto, as it would be obvious to one of ordinary skill in the art that an insulating material of Ishida would possess sound absorption characteristics.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783